DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2022 was filed after the mailing date of the Non-Final Rejection on 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 01/27/2022 has been accepted and entered. Claims 3 and 7-22 were previously objected. Claims 2-4, 7, 9-11, 14, and 21-26 have been amended. No claims have been added. Claim 1 has been cancelled. Claims 2-26 are pending.

Response to Arguments
1.	Applicant’s arguments, see pgs. 14-15, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6 and 23-26 rejected under 35 U.S.C. § 103 as being unpatentable over Chung et al. (U.S. 2015/0106020) hereinafter known as “Chung”, have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 
Applicant’s arguments, see pg. 14, filed 01/27/2022, with respect to objection have been fully considered and are persuasive.  The objection of claims 3-5, 7 and 11-15 has been withdrawn. 

Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 3, the prior art of record fails to disclose or reasonably suggest a system of claim 3, for measuring a physiological parameter of a person indicative of physiological pathology comprising a plurality of remote non-contact sensors, each of a different modality; and  computing a physiological parameter indicative of physiological pathology according to the analysis, wherein an accuracy of the physiological parameter computed from the combination is excluding a certain dataset with detected errors from extraction of at least one certain sub-physiological parameter, wherein the extracting excludes extracting the at least one certain sub- physiological parameter from the excluded certain dataset.
With regards to claim 7 and 25, the prior art of record fails to disclose or reasonably suggest the system and method of claim 7 and 25, wherein the subject is in a vehicle, and the respective datasets depict the subject in the vehicle captured with a window of the vehicle open.
With regards to claim 9, the prior art of record fails to disclose or reasonably suggest the system of claim 9, further comprising code for analyzing at least one of the respective datasets obtained from at least one of the plurality of remote non-contact sensors for validating that a set of rules is met, and in response to the set of rules being met, performing the extracting, the analyzing the combination, and the computing the physiological parameter, wherein the set of rules includes at least one rule selected from a group consisting of: a subject is in a vehicle, a window of the vehicle is open, a location of the subject and/or vehicle is according to a target location, an engine of the vehicle is turned off, and vibrations of the vehicle are below a threshold.
With regards to claim 10, the prior art of record fails to disclose or reasonably suggest the system of claim 10, wherein one of the plurality of sub-physiological parameters comprise a breathing pattern, and one of the remote non-contact sensors comprise a thermal sensor capturing a sequence of thermal images depicting an open mouth of the person, and further comprising code for:
computing the breathing pattern by analyzing changes in pixel intensity values of pixels corresponding to a mouth cavity of the person in the sequence of thermal images.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest the system of claim 11, wherein each sub-physiological parameter denotes a different respective measurement originating from a same single physiological manifestation of the person, and the physiological parameter indicative of physiological pathology is a single measurement of the same single physiological manifestation.
With regards to claim 14, the prior art of record fails to disclose or reasonably suggest the system of claim 14, wherein one of the plurality of sub-physiological parameters comprise a breathing pattern, and one of the remote 
computing the breathing pattern by analyzing changes in pixel intensity values of pixels corresponding to nostrils and/or face mask of the person in the sequence of thermal images.
With regards to claim 21, the prior art of record fails to disclose or reasonably suggest the system of claim 21, wherein a first of the plurality of remote non-contact sensors comprises a thermal and/or visual sensor capturing a sequence of thermal and/or visual images depicting a chest and/or head of the person, a second of the plurality of remote non- contact sensors comprises a Doppler and/or radar sensor, and further comprising code for: analyzing at least one thermal and/or visual image to identify a target location of the chest and/or head of the person; and generating instructions for adjustment of a steering mechanism for adjusting an orientation of the Doppler and/or radar sensor for capturing the dataset from the identified target location, wherein a first sub-physiological parameter is extracted from a first dataset acquired by the thermal and/or visual sensor, and a second sub-physiological parameter is extracted from a second dataset acquired by the Doppler and/or radar sensor.
With regards to claim 22, the prior art of record fails to disclose or reasonably suggest the system of claim 22, further comprising code for: analyzing a first dataset acquired by a first remote non-contact sensor to obtain tracked locations on a plurality of fixed points on a head of the person; receiving a second dataset depicting the head of the person acquired by a second remote non-contact sensor; and correcting the second dataset using the fixed points of the first dataset, for tracking the plurality of fixed points on the head of the person depicted in the second dataset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884